                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

CALBERT D. C., 1                                      )
                                                      )
                         Plaintiff,                   )
                                                      )
V.                                                    )
                                                      )
NANCY A. BERRYHILL,                                   )
Acting Commissioner of Social Security,               )
                                                      )
                         Defendant.                   )    Civil Action No. 3:17-CV-3428-C-BH

                                                 ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising that the decision of the Commissioner reversed in part and this

case be remanded for further administrative proceedings. The parties have failed to file any

objections and the time to do so has now expired.

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the decision of the Commissioner is REVERSED IN PART and the above-styled and

-numbered civil action is REMA6ED for further proceedings.

        SO ORDERED this / {            day of March, 2019.




        1
          To protect privacy concerns of plaintiffs in social security cases, the undersi n d identifies the
Plaintiff only by first name and last initial.
